DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 4/13/2022, in which claims 4 and 7-10 have been amended and entered of record.

Response to Remarks/Arguments
3.    Claims 4 and 7-10 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraphs [0030], [0031], [0046], [0047], [0105]-[0107], [0110], and [0116] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Figures 3 and 15 of the specification have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.

Allowable Subject Matter 
6.   Claims 1-20 are allowed.
7.  The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 2/14/2022:   
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first row decoder including a first pass transistor configured to provide the driving voltage to a first wiring line having a first resistance, wherein the driving voltage is applied at a first end of the first signal line through the first wiring line; and a second row decoder including a second pass transistor configured to provide the driving voltage to a second wiring line having a second resistance, wherein the driving voltage is applied at a second end of the first signal line through the second wiring line, wherein the first resistance and the second resistance are different”, and a combination of other limitations thereof as claimed in the claim. Claims 2-10 depend on claim 1.        
             Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first row decoder includes first pass transistors configured to provide a driving voltage to one end of the first signal line through a first wiring line, and further configured to provide the driving voltage to one end of the second signal line through a second wiring line, the second row decoder includes second pass transistors configured to provide the driving voltage to an opposing end of the first signal line through a Page 8 of 12Application No. 17/239,655 Attorney Docket No. SEC.4713 AMENDMENT April 13, 2022 third wiring line, and further configured to provide the driving voltage to an opposing end of the second signal line through a fourth wiring line, the first wiring line having a first resistance value and the second wiring line having second resistance value different from the first resistance value, and the third wiring line having a third resistance value and the fourth wiring line having fourth resistance value different from the third resistance value”, and a combination of other limitations thereof as claimed in the claim. Claims 12-16 depend on claim 11.        
          Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first row decoder including a first pass transistor configured to provide a driving voltage to one end of the first signal line; and a second row decoder including a second pass transistor configured to provide the driving voltage to an opposing end of the first signal line, wherein an ON-resistance of the first pass transistor is different from an ON-resistance of the second pass transistor”, and a combination of other limitations thereof as claimed in the claim. Claims 18-20 depend on claim 17.        
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827